t c memo united_states tax_court jorge paneque and leobigilda paneque petitioners v commissioner of internal revenue respondent jorge paneque petitioner v commissioner of internal revenue respondent docket nos filed date william z shulman for petitioners erik m sternberg for respondent memorandum findings_of_fact and opinion gale judge jorge and leobigilda paneque hereinafter petitioners collectively and mr or mrs paneque individually invoked the court’ sec_1these cases were consolidated for purposes of trial briefing and opinion jurisdiction pursuant to sec_6404 e to review respondent’s final determinations denying mr paneque’s request for abatement of interest accruing on unpaid federal employment_taxes and denying petitioners’ joint request for abatement of interest accruing on unpaid federal_income_tax petitioners contend that respondent abused his discretion in denying their requests for abatement of interest for the period date through date findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petitions were filed petitioners resided in new jersey during the periods at issue and thereafter mr paneque was an accountant who prepared federal tax returns in the regular course of his business also during these periods mr paneque was the sole shareholder of jbdg accounting service inc jbdg accounting and jlp associates inc mr paneque concedes he is personally liable for federal employment_taxes that jbdg accounting and jlp associates inc reported but failed to pay for the quarters ended date to date date june 2unless otherwise indicated section references are to the internal_revenue_code_of_1986 as in effect for the years at issue and date employment_tax liabilities petitioners concede they are jointly and severally liable for income_tax that they reported but failed to pay on their federal_income_tax returns for and income_tax liabilities by the fall of petitioners’ income_tax liabilities and mr paneque’s employment_tax liabilities for the aforementioned periods totaled approximately dollar_figure petitioners engaged in the practice of submitting multiple serial offers-in- compromise oic in the view of at least some internal_revenue_service irs personnel these offers were frivolous designed to thwart collection from february through date petitioners either jointly or separately submitted to the irs at least five forms offer_in_compromise based on doubt as to collectibility petitioners jointly submitted an oic of dollar_figure on date to settle their outstanding joint income_tax liabilities that oic was returned to them on date on the grounds that mr paneque was not current with respect to his employment_tax obligations for the third quarter of on date petitioners jointly submitted an oic of dollar_figure to settle their joint income_tax liabilities and mr paneque submitted an oic of dollar_figure to settle his employment_tax liabilities then on date mr paneque submitted an oic of dollar_figure to settle his joint income_tax liabilities and his employment_tax liabilities while mrs paneque submitted an oic of dollar_figure to settle her joint income_tax liabilities both offers were rejected by the irs in date a fifth oic submitted on behalf of jbdg accounting at a time not disclosed in the record was rejected on date because the corporation had failed to file an income_tax return for the oic at issue in these cases was submitted by an attorney marc d marsico mr marsico on behalf of mr paneque on date this oic proposed to settle all of mr paneque’s aforementioned joint income_tax liabilities and employment_tax liabilitie sec_5 for dollar_figure mr marsico’s cover letter 3mr paneque’s dollar_figure oic to settle his employment_tax liabilities was rejected on date on the ground of his failure_to_file employment_tax returns for the record does not disclose the disposition of the oic concerning petitioners’ joint income_tax liabilities 4by letter dated date petitioners’ attorney requested appeals_office reconsideration of the rejection of mrs paneque’s date oic but there is no record of the disposition of that request or of what further action if any was taken with respect to the rejection of mr paneque’s oic of that date 5the oic recited that it covered employer’s quarterly federal tax returns for the taxable periods ending date through date and trust fund recovery penalties for the taxable periods ending date through date transmitting mr paneque’s oic indicated that forms 433-a collection information statement for wage earners and self employed individuals and 433-b collection information statement for businesses accompanied the offer these forms are not in the record however on date mr paneque’s oic was assigned to irs offer specialist linda washington ms washington on date ms washington concluded on the basis of her review of mr paneque’s forms 433-a and 433-b that his reasonable collection potential rcp far exceeded his dollar_figure offer consequently ms washington determined that mr paneque’s oic should be rejected and she saw no reason at that time to review additional background documents to verify the information contained in the forms 433-a and 433-b on date ms washington spoke with mr marsico by telephone and informed him that mr paneque’s rcp exceeded the amount of his dollar_figure offer and it did not appear that mr paneque had paid income_tax 6mr paneque’s oic initially was mailed to the wrong irs office and there was a delay of two weeks in transmitting the offer documents to ms washington reasonable collection potential is defined as the amount that could be collected from a taxpayer from all available means internal_revenue_manual pt date that he owed for taxable_year made estimated income_tax payments for or made employment_tax payments for during this conversation ms washington noted that mr paneque was seeking to compromise joint federal_income_tax liabilities and inquired why the oic was not joint mr marsico informed her that mrs paneque had previously submitted a separate oic that was under review in the irs appeals_office mr marsico requested additional time to confer with mr paneque regarding the compliance issues that ms washington had raised on date mr marsico filed with the taxpayer advocate’s office a form_911 application_for taxpayer_assistance_order notwithstanding mr marsico’s earlier communications with ms washington in date the application stated that mr marsico had made several phone calls to the irs regarding mr paneque’s oic but had received no response on date ms washington sent a letter to mr marsico and mr paneque stating that she had determined mr paneque’s rcp to be dollar_figure and 8on date mr paneque sent a check to ms washington for dollar_figure to eliminate the balance due on his income_tax account for 9on the record presented the court assumes mr marsico was referring to mrs paneque’s oic of date initially rejected in date and appealed by him in date see supra note that therefore she could not recommend acceptance of his oic of dollar_figure the letter enclosed worksheets showing the rcp calculation and advised that the oic should be increased or withdrawn by date or it would be rejected by letter dated date mr marsico challenged several of the assumptions underlying ms washington’s computation of mr paneque’s rcp but nonetheless indicated that mr paneque was increasing the amount of his offer to dollar_figure on date mr marsico called ms washington to inquire about the status of mr paneque’s revised oic ms washington informed mr marsico that she had received the revised oic but had been placed on a special assignment and she would have to call back later to discuss the matter sometime after march ms washington made revisions to her computation of mr paneque’s rcp which increased it by approximately dollar_figure in a letter to mr paneque dated date ms washington stated in relevant part i have enclosed the revised worksheets for your review as you can see the reasonable collection potential amounts to dollar_figure if you can increase your offer to a minimum of dollar_figure i can consideration sic an acceptance recommendation ms washington indicated that mr paneque should increase his oic to the amount specified by means of an amended form_656 on date mr paneque submitted to ms washington an amended oic of dollar_figure on date ms washington called mr marsico and sent him a letter requesting additional financial information in support of mr paneque’s amended offer including mr paneque’s bank records for the period january through date on date mr marsico sent a letter to ms washington stating that the financial information she requested had been provided to the centralized offer_in_compromise unit in date that mr paneque was not inclined to compile the records again and that ms washington should either accept mr paneque’s amended oic or reject it so that the matter could be appealed in response ms washington advised mr marsico that if the requested information was not received by may the oic would be returned 10mr paneque submitted a form_656 along with his amended offer but that form is not part of the record 11the financial information that mr paneque purportedly submitted to the centralized offer_in_compromise unit in date is not in the record in any event it is clear that mr paneque’s bank statements for january through date had not been provided to the irs at the time ms washington requested the additional information during the spring of the irs national_office decided to disband the oic unit in new jersey where ms washington worked and reassign oic review work to an irs office in nashville tennessee as part of this restructuring ms washington was scheduled to be reassigned from her position as an oic specialist to that of a revenue_officer on date ms washington informed mr marsico that mr paneque’s oic would be reassigned to another irs employee on or about date on date despite his earlier protestations mr paneque provided ms washington with the additional financial information she had requested ms washington’s last substantive entry in her case activity records regarding mr paneque’s oic is dated date and indicates that she had found discrepancies between mr paneque’s financial disclosures underlying his oic and his bank statements for that required further investigation in addition ms washington noted that mr paneque’s recent disclosures revealed that he had acquired an interest_in_real_property in union city new jersey that had not been listed on the form sec_433 previously submitted and required further investigation mr marsico’s case notes indicate that he telephoned ms washington on date to inquire concerning the status of mr paneque’s oic a corresponding entry in ms washington’s case activity records indicates that she received a voicemail from mr marsico inquiring about status on date and left a message for him that same day advising that the case has been reassigneddollar_figure on date mr marsico asked ms washington for the total amount due from petitioners she advised him by phone that same day that the total amount of petitioners’ outstanding tax_liabilities on that date was dollar_figure on date mr marsico left a message for ms washington requesting a so-called payoff letterdollar_figure mr marsico’s case notes indicate that he received a payoff letter on date on date mr paneque contacted mr marsico and requested that he obtain a payoff letter reflecting the total amount due from petitioners through date mr marsico attempted to contact ms washington by telephone on date and date but he received no reply on date mr paneque informed mr marsico that he could not afford to pay his tax_liabilities in full on date mr marsico sent a letter to ms washington asking that 12there is no evidence in the record that ms washington advised mr marsico or mr paneque at this time or subsequently of the identity of a new contact person at the irs 13a payoff letter is issued to taxpayers who request the current amount that must be paid to secure the release of a federal_tax_lien see irs publ’n pincite rev date mr paneque’s oic be rejected so that he could seek review in the office of appeals on date mr marsico received formal notification by letter that mr paneque’s oic had been transferred to nashville for reviewdollar_figure insofar as the record discloses this letter was the first notification of a new contact person at the irs for inquiries concerning mr paneque’s oic after attempting unsuccessfully to reach by telephone the irs nashville employee listed as the contact person mr marsico responded by letter dated date requesting that the nashville office reject mr paneque’s oic so that consideration by the office of appeals could begindollar_figure the oic was assigned to a new offer specialist ms fiske on date on date ms fiske discussed the oic with mr marsico and on october she advised him by letter that she would recommend that the oic be 14although the notification letter is dated date respondent does not dispute petitioners’ requested finding that mr marsico received it on date 15mr marsico also stated that he had been advised by ms washington after a full investigation that she would reject mr paneque’s offer with appeal rights the administrative record however indicates that at the time her assignment to petitioner’s case terminated she had concluded that because of discrepancies in mr paneque’s financial disclosure his oic warranted further investigation before acceptance or rejection 16ms fiske was assigned to an irs unit in santa ana california rejected on the ground that mr paneque was able to fully pay his outstanding tax_liabilities without suffering economic hardship she enclosed tables showing her computations of mr paneque’s rcp on date mr paneque informed mr marsico that he was willing to pay his tax_liabilities in full ms fiske informed mr marsico that her recommendation to reject mr paneque’s oic was subject_to review first by her group manager and then by an independent administrative reviewer on date ms fiske’s group manager agreed with ms fiske’s recommendation to reject mr paneque’s oic and the matter was forwarded to an independent administrative reviewer on date mr marsico left a message for ms fiske requesting a payoff letter mr marsico was informed that ms fiske would be out of the office until date on date mr marsico filed a request for assistance with the taxpayer advocate’s office requesting that mr paneque be issued a rejection letter with respect to his oic so that he could appeal on date ms fiske received a voicemail message from mr marsico requesting the amount needed to fully pay petitioners’ tax_liabilities ms fiske in turn left a message for mr marsico indicating that she had requested transcripts that would reflect petitioners’ payoff amounts and he should expect the transcripts on or before date ms fiske spoke with mr marsico by telephone on date and discussed the account transcripts mr marsico provided ms fiske with the identity of a lender in need of a copy of petitioners’ payoff letter and she advised him of a telephone number to which a third-party lender request for payoff information could be faxed on date the independent administrative reviewer sustained ms fiske’s proposed rejection of mr paneque’s oic on date mr marsico received a copy of the oic rejection letter on date mr paneque visited an irs field_office where he attempted unsuccessfully to obtain a payoff letter mr marsico called ms fiske and left a message seeking her assistance on date mr marsico met with mr paneque to discuss a fax from the irs that included payoff information mr marsico’s case notes indicate that mr paneque intended to determine whether his lender would accept the information during the same period that mr marsico was conferring with ms washington and then ms fiske concerning mr paneque’s oic mr paneque was in regular contact with revenue_officer maritza matthews ro matthews concerning his failure to satisfy the employment_tax obligations of jbdg accounting of which he was the sole shareholder dollar_figure in late june or early date ro matthews had contacted mr paneque because he had defaulted on an installment_agreement covering those employment_tax liabilities at that time mr paneque advised her that collection efforts should be suspended because he had an oic under consideration on date ro matthews contacted mr paneque to discuss his failure to make required_installment payments of employment_taxes her case activity records state that mr paneque complained then that he had requested a payoff letter but that it had taken the irs months to complydollar_figure during a date meeting with ro matthews mr paneque requested a payoff figure that would be effective through date for the employment_tax liabilities arising from the operations of jbdg accounting indicating that he 17ro matthews had been assigned responsibility to collect the unpaid employment_taxes of jbdg accounting as early as date 18the earliest request for a payoff letter established in the record is mr marsico’s request on date which was satisfied on date-- approximately months before mr paneque’s complaint to ro matthews mr marsico attempted unsuccessfully to obtain another payoff letter at mr paneque’s request from ms washington after she was no longer assigned to mr paneque’s oic in late june and early date or approximately months before mr paneque’s complaint thereafter mr marsico had asked for and received payoff information on two occasions in january and date as more fully described above planned to make a full payment of all of his outstanding tax_liabilities ro matthews visited mr paneque’s business on june only to find him away on vacation on june mr paneque called ro matthews to advise that he hoped to close on a bank loan later in the week so that he could pay his outstanding tax_liabilities ro matthews advised that she intended to levy on his assets if the employment_tax liabilities were not paid_by date ro matthews’ case activity records do not indicate that mr paneque asked for a payoff amount or letter at this time and there is no other evidence that he did not having heard from mr paneque ro matthews called him on july seeking payment of the employment_tax liabilities mr paneque then asked her for a payoff amount and she advised him that the full pay amount for the employment_tax liabilities would be dollar_figure as of date on or about date petitioners paid dollar_figure in full satisfaction of their outstanding income_tax liabilities and employment_tax liabilities the record does not reflect whether petitioners used cash on hand or borrowed funds to pay these liabilities petitioners subsequently submitted to respondent requests for abatement of interestdollar_figure respondent denied petitioners’ requests and petitioners filed timely petitions for review i abatements of interest-- sec_6404 opinion interest normally begins to accrue on a federal tax_liability from the last date prescribed for payment of such tax and continues to accrue compounding daily until payment is made see sec_6601 sec_6622 because interest continues to accrue until paid interest may be assessed at any time during the period within which the tax to which such interest relates may be collected sec_6601 congress has authorized the secretary to abate an assessment of interest in limited circumstances sec_6404 provides that in the case of any assessment of interest on any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the irs acting in an official capacity in performing a ministerial or managerial act or any payment of any_tax described in sec_6212 to the extent that any delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in 19copies of petitioners’ requests for abatement of interest are not in the record performing a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for any perioddollar_figure for purposes of sec_6404 an error or delay may be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the irs has contacted the taxpayer in writing with respect to such deficiency or payment when the secretary issues a notice_of_determination denying a taxpayer’s request for abatement of interest under sec_6404 and the taxpayer files a timely petition for review sec_6404 vests the court with jurisdiction to determine whether the secretary’s failure to abate interest was an abuse_of_discretion and if so to order an abatementdollar_figure sec_6404 applies to interest accruing with respect to deficiencies or payments for taxable years beginning after date tax_reform_act_of_1986 pub_l_no sec_1563 stat pincite in congress amended sec_6404 and b to refer to unreasonable errors or delays in performing ministerial and managerial acts taxpayer bill of right sec_2 pub_l_no sec_301 sec_110 stat pincite the amendments apply to interest accruing on deficiencies or payments for taxable years beginning after date see id sec_301 for taxable years beginning on or before date the secretary may abate an assessment of interest under sec_6404 only when it is attributable to an error or delay by an irs officer_or_employee in performing a ministerial_act see id sec_6404 provides that the taxpayer must meet the net_worth requirements referred to in sec_7430 both petitions include allegations continued the court has often observed that congress did not intend for the secretary to routinely exercise his authority to abate interest under sec_6404 and that interest abatement should be granted only ‘where failure to abate interest would be widely perceived as grossly unfair’ see eg 112_tc_230 quoting h_r rept no pincite 1986_3_cb_1 s rept no pincite 1986_3_cb_1 to prevail under sec_6404 the taxpayer must identify an error or delay by the irs in performing a ministerial or managerial act establish a correlation between the error or delay by the irs and a specific period for which interest should be abated and show that he or she would have paid the tax_liability earlier but for such error or delay see hancock v commissioner tcmemo_2012_31 braun v commissioner tcmemo_2005_221 if these factors are present the taxpayer also must show that in denying the taxpayer’s interest abatement request the secretary abused his discretion ie acted arbitrarily continued that petitioners meet the requirements of sec_7430 respondent’s answers state that these allegations constitute legal conclusions to which no response is required and to the extent a response is required respondent denies for lack of knowledge or information respondent has not otherwise contested this matter and the court concludes that petitioners satisfy the net_worth test and have properly invoked the court’s jurisdiction capriciously or without sound basis in fact or law sec_6404 see allcorn v commissioner t c ___ ___ slip op pincite date 112_tc_19 a managerial act means an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 proced admin regsdollar_figure however a general administrative decision such as the irs’ decision on how to organize the processing of tax returns is not a managerial act for which interest can be abated under sec_6404 id see also sec_301_6404-2 examples and proced admin regs a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such a sec_22sec proced admin regs generally is applicable to interest accruing with respect to deficiencies or payments of any_tax described in sec_6212 for taxable years beginning after date the definition of a ministerial_act for taxable years beginning before date is the same as that set forth in the text see sec_301_6404-2t b temporary proced admin regs fed reg date conferences and review by supervisors have taken place sec_301 b proced admin regs ii offers-in-compromise sec_7122 permits the secretary to compromise any civil case arising under the internal revenue laws sec_7122 provides that the secretary shall prescribe guidelines for irs officers and employees to determine whether an oic is adequate and should be accepted to resolve a dispute see sec_301_7122-1 proced admin regs revproc_2003_71 2003_2_cb_517 an oic based on doubt as to collectibility generally will be considered acceptable if it is unlikely that the tax can be collected in full and the offer reasonably reflects the amount the service could collect also referred to as reasonable collection potential through other means including administrative and judicial collection remedies revproc_2003_71 sec_4 c b pincite see sec_301_7122-1 proced admin regs the authority to reject an oic generally has been delegated within the collection_division to numerous supervisory positions including the division chief branch chiefs field branch chiefs and group managers delegation_order no rev fed reg date while division chiefs and branch chiefs may accept an oic regardless of the amount of the underlying liability field branch chiefs and group managers the latter acting pursuant to a redelegation of authority may accept an oic if the amount of the liability is less than dollar_figure id iii abatement--employment tax mr paneque contends that respondent abused his discretion in disallowing his request for abatement of the interest that accrued on his unpaid employment_tax liabilities during the period date through date respondent contends that assessments of interest on employment_tax liabilities are not eligible for abatement under sec_6404 we agree respondent lacked authority to abate interest under sec_6404 and his failure to do so could not constitute an abuse_of_discretion see woodral v commissioner t c pincite see also 472_f3d_1173 10th cir aff’g tcmemo_2005_282 310_f3d_640 9th cir aff’g t c memo 2000-dollar_figure iv abatement--income tax petitioners contend that respondent abused his discretion in disallowing their joint request for abatement of the interest that accrued on their unpaid income 23mr paneque has not contended that interest on the employment_tax liabilities in question should have been abated pursuant to sec_6404 which authorizes the secretary to abate the unpaid portion of any assessment of any_tax or any liability that is excessive in amount is not timely assessed or is erroneously or illegally assessed tax_liabilities during the period date through date petitioners assert that they experienced unreasonable delays in the processing of mr paneque’s oic and in his obtaining a payoff letter from the irs that he needed to secure a bank loan to pay their income_tax liabilities a petitioners’ first contention petitioners contend that ms washington caused an unreasonable delay in the disposition of mr paneque’s oic because she failed to engage in any substantive communications with mr marsico between date when the oic was assigned to her and date when she sent a letter to mr marsico and mr paneque explaining that mr paneque’s rcp of dollar_figure far exceeded the amount of his oic petitioners also allege that ms washington caused an unreasonable delay by failing to obtain the financial records substantiating the entries on mr paneque’s form 433-a and form 433-b until early date when mr paneque increased the offer amount to match what she had determined to be his rcp of dollar_figure finally petitioners assert that in date ms washington inappropriately led them to believe that she would recommend that mr paneque’s oic be accepted we are not persuaded that ms washington committed an error or was dilatory in performing a ministerial or managerial act such that an abatement of interest would be justified although ms washington was deliberate in the processing of mr paneque’s oic the chronology of events indicates that she was engaged in a diligent and good-faith effort to properly evaluate mr paneque’s oic and negotiate an appropriate compromise_agreement with him contrary to petitioners’ assertion that the first substantive communication from ms washington was her letter of date she advised mr marsico by telephone on date that mr paneque’s rcp far exceeded the amount of his dollar_figure oic and that he was in any event not in compliance with respect to his income_tax obligations for and and his employment_tax obligations for dollar_figure ms washington took approximately seven weeks to complete her analysis and communicate to mr paneque in her date letter that his rcp was dollar_figure--well in excess of his dollar_figure offer given the circumstances including the fact that mr paneque had submitted a separate oic for his joint income_tax liabilities with mrs paneque which required additional computations such as his proportionate share of the couple’s household expenses we are not persuaded that there was any unreasonable delay in the processing of mr paneque’s oic between october 24that ms washington raised compliance issues at this time is corroborated by mr paneque’s submission of a check to her two days later on date to satisfy his income_tax_liability and date shortly thereafter mr marsico challenged ms washington’s computations in several respects but indicated that mr paneque would increase the amount of his offer to dollar_figure two months later in date ms washington advised that her revised computations taking into account mr marsico’s challenges actually resulted in a slight increase in mr paneque’s rcp to dollar_figure she further advised that she was prepared to recommend acceptance of an oic in that amount on date mr paneque submitted to ms washington a revised oic of dollar_figure in sum over a span of seven months mr paneque increased the amount of his offer more than tenfold which suggests that his initial offer was frivolously low we find no fault with ms washington’s careful evaluation of what was an evolving and complex oic submitted separately from that of a spouse with whom mr paneque had filed joint returns and shared a household petitioners also suggest that unreasonable delay occurred because ms washington did not request updated financial records substantiating what was reported on mr paneque’s form 433-a and form 433-b until date--after she advised mr paneque on date that she would consider recommending acceptance of his oic if he raised it to dollar_figure and he did just that on date petitioners further contend that delay arose because ms washington’s april letter indicated that the oic should be increased to dollar_figure by means of an amended form_656 which caused petitioners to reasonably believe they contend that their oic in that amount would be recommended for acceptance without further analysis we see the circumstances differently the consideration of mr paneque’s oic consumed the first four months of because the amounts he offered before date fell substantially short of what ms washington had determined to be his rcp a computation to which he ultimately acquiesced only after substantial challenges theretodollar_figure because mr paneque persisted over four months in pressing acceptance of amounts that were clearly inadequate his previously submitted financial substantiation became stale and we cannot say ms washington acted unreasonably in postponing her request for updated substantiation until mr paneque indicated a willingness to revise his oic to conform to the rcp she had computeddollar_figure moreover the fact that ms washington 25we note that petitioners also do not now dispute ms washington’s computation of mr paneque’s rcp in this proceeding and their payment of dollar_figure in full satisfaction of their outstanding tax_liabilities a little over one year later tends to support the accuracy of her computation 26petitioners had submitted at least five oic’s during four of which were rejected and the fifth of which was disposed of in a manner not disclosed in the record ms washington concluded that petitioners had a history of submitting continued then found significant discrepancies between the bank records covering the first part of and the information that had been reported on mr paneque’s form 433-a and form 433-b extinguishes any argument that petitioners had a reasonable expectation that mr paneque’s amended oic would be promptly processed for acceptance in date we cannot say that ms washington acted unreasonably in determining that the oic required further investigation after she uncovered these discrepancies b petitioners’ second contention petitioners also assert that they experienced an unreasonable delay in the processing of mr paneque’s oic after the irs closed ms washington’s oic unit in new jersey and reassigned mr paneque’s oic to an irs unit in nashville tennessee ms washington’s last substantive activity with regard to mr paneque’s oic occurred in late date when she analyzed mr paneque’s bank statements for the first part of and found discrepancies with his previous disclosures continued frivolous oics in an effort to thwart collection we do not find her conclusion unreasonable in the circumstances given petitioners’ oic history we likewise do not find it unreasonable that ms washington first required that mr paneque revise his oic to match his rcp before she invested significant time analyzing the substantiation of his reported financial circumstances mr marsico received formal notification of the reassignment and for the first time a new contact person for mr paneque’s oic on date on date the oic was assigned to ms fiske thus the irs performed no substantive work on mr paneque’s oic from may until date relying on sec_301_6404-2 proced admin regs respondent contends that any delay in the processing of mr paneque’s oic during the approximately four months from late may until late date was attributable to a general administrative decision--namely the decision to transfer oic review functions from new jersey to tennessee--for which interest may not be abated we agreedollar_figure the decision to transfer the review of oics from new jersey to tennessee was a systemic modification of the manner in which the irs processed proposed compromises of liabilities given the decision’s systemic nature it was a general administrative decision as defined in the regulations akin to sec_301_6404-2 examples and proced admin regs decisions concerning how to 27petitioners have not challenged the validity of sec_301_6404-2 proced admin regs insofar as it defines the statutory term managerial act to exclude a general administrative decision we accordingly apply the regulation as promulgated organize and prioritize the processing of returns are general administrative decisions the reassignment of mr paneque’s oic from ms washington to ms fiske was thus not a managerial decision concerning the assignment of individual irs employees to specific tasks as in sec_301_6404-2 examples and proced admin regs but instead resulted from a general administrative decision consequently the delay in processing mr paneque’s oic from may until date does not qualify petitioners for an abatement of interest under sec_6404 and the applicable regulationsdollar_figure as for the remaining period during which mr paneque’s oic was under consideration--from the assignment to ms fiske on date until mr marsico’s receipt of the formal rejection on date--we perceive no unreasonable delay in the processing of the oic under applicable statutory and administrative procedures three levels of review of the oic were required as an offer specialist ms fiske lacked authority to reject mr paneque’s oic she could merely recommend rejection to her group manager who had such authority 28the same holds true for the interest attributable to petitioners’ income_tax liabilities for their taxable years and that is years for which abatement was authorized only for delays arising from ministerial but not managerial acts the decision to change the location for processing mr paneque’s oic was obviously not a ministerial_act under the applicable regulations see delegation_order no rev she did so less than a week after being assigned the oic her group manager formally concurred approximately days later on date further sec_7122 requires an independent administrative review of any rejection of an oic before the rejection is communicated to the taxpayer mr paneque’s oic was subject_to independent administrative review from date until date when the reviewer concurred in the rejection determinationdollar_figure petitioners received formal notification of the rejection on date at most petitioners’ complaint with respect to the foregoing period is that ms fiske advised them that they would receive a rejection letter by date on the basis of the administrative record as a whole we are satisfied that ms fiske instead explained to mr marsico that she would process her recommendation to reject by that time which she did the remaining processing time reflected procedures for statutorily mandated levels of review we perceive no unreasonable delay much less that any failure to abate interest for this period 29petitioners complain that mr paneque repeatedly sought to no avail to have his oic rejected so that he could appeal the rejection suggesting that respondent’s failure to promptly issue a rejection letter to expedite the appeal contributed to delay petitioners have cited no authority for the proposition that a taxpayer may bypass pre-appeals consideration of an oic in this manner and we are aware of none ‘would be widely perceived as grossly unfair ’ krugman v commissioner t c pincite quoting h_r rept no supra pincite s rept no supra pincite dollar_figure c petitioners’ third contention petitioners’ final contention is that despite numerous requests over several months respondent failed to provide mr paneque with a payoff letter in a timely fashion which led to an unnecessary accrual of additional interest on petitioners’ unpaid tax_liabilities we have held that the commissioner’s providing an incorrect payoff figure is a ministerial_act that may give rise to an abatement of interest under sec_6404 douponce v commissioner tcmemo_1999_398 we accordingly assume for purposes of deciding these cases that a failure by the commissioner to provide payoff information when properly requested may constitute a ministerial_act for purposes of sec_6404 as discussed below however we conclude 30although it is not controlling in this case we note that sec_7122 added to the internal_revenue_code as part of the tax_increase_prevention_and_reconciliation_act_of_2005 tipra pub_l_no sec_509 sec_120 stat pincite provides that an oic shall be deemed to be accepted by the secretary if such offer is not rejected by the secretary before the date which i sec_24 months after the date of submission of such offer sec_7122 is effective for oics submitted on or after date tipra sec_509 sec_120 stat pincite mr paneque’s oic was rejected just over months after the date it was submitted that petitioners have not established that there was any failure by respondent to provide a payoff figure that resulted in a delayed payment of tax that would otherwise have been paid sooner see 125_fedappx_547 5th cir harbaugh v commissioner tcmemo_2003_316 the only evidence petitioners cite in support of their claim that respondent failed to respond to repeated requests for a payoff letter over several months is mr paneque’s vague and self-serving testimony to that effectdollar_figure the record in these cases is sketchy we have reconstructed events to the extent possible from the case activity records of various irs personnel the case notes of mr marsico and often vague trial testimony our careful review of the foregoing persuades us that the circumstances surrounding mr paneque’s various requests for payoff information are more complicated than petitioners claim in this proceeding and they do not establish that there was any unreasonable delay in providing payoff information that prevented them from paying tax_liabilities any sooner than would otherwise have been the case 31petitioners in addition point to the fact that ro matthews recorded mr paneque’s complaint to that effect in her case activity records we conclude that mr paneque’s claims made to ro matthews are unreliable see supra note the first request for a payoff letter established in the record was mr marsico’s oral request to ms washington on date mr marsico’s own case notes record that he received a payoff letter on date petitioners did not pay any portion of their outstanding tax_liabilities at or around this time the second request for a payoff letter established in the record occurred on date when mr marsico telephoned ms washington and left a message requesting a payoff letter through date he left a second message to similar effect on date although ms washington returned neither call the calls were made after ms washington had advised mr marsico twice that she was no longer assigned to mr paneque’s oic thus to the extent any delay was caused by ms washington’s failure to respond in june and july of it is attributable to the general administrative decision to transfer oic review functions from new jersey to tennessee we also note that mr marsico had other avenues for requesting payoff information see irs publ’n moreover mr paneque advised mr marsico on date that he was unable to pay his outstanding liabilities in full at that time see wright v commissioner tcmemo_2004_69 accordingly any purported failure of respondent to provide payoff information on or about date did not cause any delay in petitioners’ payment of their outstanding tax_liabilities and or was not eligible for interest abatement the third request for a payoff letter established in the record arose on date when mr marsico called ms fiske’s office to request one but was advised that she would be out of the office until date instead of exploring other sources for payoff information within the irs at that time mr marsico on january filed a request for taxpayer_advocate assistance complaining of the failure to receive a rejection letter with respect to mr paneque’s oic and not the failure to receive payoff information when ms fiske returned on january mr marsico requested payoff information ms fiske advised that she had requested transcripts with payoff information the transcripts were apparently received the next day because her case activity notes record that she and mr marsico discussed the transcripts by phone on january that mr marsico identified a lender that required a payoff letter before making a loan to mr paneque and that she advised mr marsico of an irs telephone number to use for purposes of third-party requests for payoff information the record is silent with respect to what efforts mr marsico made to use this contact information considered as a whole we conclude that this date sequence does not establish a failure by respondent to provide payoff information the fourth request for a payoff letter established in the record occurred on date when mr paneque sought unsuccessfully to obtain a payoff letter from an irs field_office on february mr marsico sought ms fiske’s assistance ms fiske apparently responded because mr marsico’s case notes record that he and mr paneque met on february to discuss an irs fax that contained payoff information mr marsico’s notes further reveal that mr paneque was to determine whether his lender would accept this information but the record is silent with respect to any further developments we conclude that the date events do not establish a failure by the irs to provide payoff information finally the record establishes that on two occasions--date and date--mr paneque requested payoff amounts from ro matthews for the employment_tax liabilities arising from the operations of jbdg accounting the disposition of the first request is unclear from the record while the second request was promptly satisfied at least orally in any event petitioners have not established that there was any failure to satisfy an employment_tax payoff letter request that caused a delay in their payment of income_tax in short the record reflects that mr paneque or his counsel made several requests for payoff letters or information during and but it is not the case as petitioners contend that respondent never provided payoff information over this period despite repeated requests respondent complied outright in one instance and cooperated in important respects in others and in others the record is too sketchy to support a finding that respondent failed to timely satisfy a request for a payoff letter or its substantial equivalent as it is petitioners’ burden to establish a delay in the performance of a ministerial_act that resulted in their making a payment of tax later than they otherwise would have we conclude that respondent did not abuse his discretion in failing to abate any interest attributable to petitioners’ claim concerning payoff letters to reflect the foregoing decisions will be entered for respondent
